Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1-27 are pending and examined on merits in this office action.
Amendment to the specification
The amendment to the specification filed on 05/12/2022 has been reviewed and has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended is directed to a method of separation of biologically active nanoparticle in a mixture comprising proteins by adsorbing/binding the proteins and the biologically active particles on solid phase of fluid conduit while flowing in a mobile phase and eluting the proteins and the biologically active nanoparticles by salt gradient of high to low salt, wherein the solid phase is non-porous to the nanoparticles.
The biologically active nanoparticles have not been clearly defined in the specification and includes a large number of particles having different binding properties and structures, as for example, bacteria, virus particles, whole cells, prions, cellular components such as individual organelles, DNA, RNA, vacuoles, exosomes and lysosomes, synthetic biologically active nanoparticles such as liposomes and genetically modified virus particles and bacteria for use in plasmid delivery. Also, in the absence of a clear definition, a nanoparticle (e.g., a gold, semiconductor nanoparticle, a magnetic nanoparticles, an aluminum nanoparticle) attached to a biological molecule (as for example, a receptor, an antibody, a protein) can also be considered as a biologically active nanoparticle. The proteins include various types of proteins with distinct structures, functions and binding properties. The solid phase includes a large number of various surfaces having distinct properties for binding and adsorption of various proteins and biologically active particles and the elution encompasses employing different types of salts having distinct properties. 
However, throughout the specification the guidance and examples for separation of biologically active nanoparticle is very limited to separation of exosome that contains lipid bilayer exterior by adsorption through hydrophobic interaction to solid phase surface having polyethylene terephthalate (PET). Example of separation of only of exosome by adsorption to a solid phase surface having polyethylene terephthalate (PET) in a mobile phase containing a sulfate ion (ammonium sulfate) at a certain concentration and elution of the bound exosome after elution of protein with a gradient of decreasing concentration of salt cannot be considered representative for separation of various types of biologically active nanoparticle from mixtures of various types of proteins with various types of surfaces for adsorption/binding with various types of mobile phase. Adsorption of exosome to a solid surface having PET cannot be considered representative of adsorption of prion, virus or various other particles having various proteins in a mixture of various types of proteins to various surfaces using various mobile phase having various types of salts at various concentrations and elution of all the proteins and then elution of the bound prion, virus or various other particles by decreasing concentrations of the salts. Claim 1 also encompasses various types of binding (specific interaction with various ligands and binding of the particle to various surface including binding of the free proteins
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).
The disclosure of the only example of separation only of exosome by adsorption to a solid phase surface having polyethylene terephthalate (PET) in a mobile phase containing a sulfate ion (ammonium sulfate) at a certain concentration and elution of the bound exosome after elution of protein with a gradient of decreasing concentration of salt cannot be considered representative for separation of various types of biologically active nanoparticle from mixtures of various types of proteins with various types of surfaces for adsorption/binding with various types of mobile phase. Exosome is not representative of prion, a virus, a bacterial and other biologically active nanoparticles as described above and disclosure of adsorption of exosome on PET surface with mobile phase have certain concentration of ammonium sulfate is not representative of adsorption with various mobile phase having different types of salts for exosome and for various other biologically active nanoparticles as described above. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.
	The term biologically active nanoparticle is not clearly defined in the specification and have substantial variation within the genus. The “solid phase” is not limited to any particular solid phase and the term encompasses various solid phase having substantial variation within the genus and so does the “mobile phase having the salt”. The elution salt is also not particularly limited to any particular salt, thus providing further variations. Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for separation of various biologically active nanoparticles as encompassed by the scope of “biologically active nanoparticle” with various types of mobile phase having various salts for adsorption on various solid phase surfaces as encompassed by “solid phase” and elution with various decreasing salt gradient wherein all proteins are eluted first followed lastly by the biologically active nanoparticle.
Response to argument
Applicant's arguments and amendments filed 05/12/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 103 in view of the amendments. However, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in this office action necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641